Title: To Alexander Hamilton from Stephen Moylan, 21 October 1793
From: Moylan, Stephen
To: Hamilton, Alexander



Chester County [Pennsylvania] October 21st. 1793
Dear sir

By a late offer made me by the President thoro the Secretary of State to appoint me Marshal for the Pennsylvania district, I was much pleased to find I was not out of his remembrance. I gave him such reasons for not accepting that office as I presume must be Satisfactory. An opportunity now offers of effectually Serving me, the Naval office being as I am informed Vacant by the death of Mr. Phile. I have this day wrote to the President, that it was an Office I shoud be proud to fill. If my application is back’d by your interest with him, I shall have great expectation of success. Will you my Dear sir write a few lines to the President in my favor? It will Serve a brother in War and your real friend.

Stephen Moylan
Honble A Hamilton Esqr.

